      Case 20-32740 Document 386 Filed in TXSB on 09/02/20 Page 1 of 8




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS                                                        ENTERED
                                                                                                                     08/31/2020
                                    HOUSTON DIVISION

    In re:                                                      §         Case No. 20-32740 (DRJ)
                                                                §
    UNIT CORPORATION, et al.,                                   §         (Chapter 11)
                                                                §
                                                                §         (Jointly Administered)
             Debtors.1                                          §

               STIPULATION AND AGREED ORDER GRANTING RELIEF
            FROM THE AUTOMATIC STAY PURSUANT TO 11 U.S.C. § 362(d)
                                       'RFNHW1RVDQG
         This Stipulation and Agreed Order (this “Stipulation”) is entered into this 17th day of

August, 2020, among MSSE, LLC (“MSSE”) and the above-captioned debtors and debtors-in-

possession (the “Debtors,” and collectively with MSSE, the “Parties”), by their respective

undersigned counsel, who hereby stipulate and agree as follows:

         WHEREAS, prior to the commencement of these chapter 11 cases, MSSE commenced an

action against multiple defendants, including Debtor Unit Petroleum Company, in the District

Court of Dewey County, State of Oklahoma, styled “MSSE, LLC, a Missouri limited liability

company, Plaintiff, v. Unit Petroleum Company, Prairie Oil & Gas, LLC, Prairie O&G Holdings,

LLC, and Lockmar Resources, LLC,” Case Number CV-2019-37 (the “Action”).

         WHEREAS, on May 22, 2020, each of the Debtors filed voluntary petitions for relief

under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United

States Bankruptcy Court for the Southern District of Texas (the “Court”). The Debtors’ chapter 11




1
     The Debtors in these chapter 11 cases and the last four digits of their respective federal tax identification numbers
     are: 8200 Unit Drive, L.L.C. (1376); Unit Corporation (3193); Unit Drilling Colombia, L.L.C. (1087); Unit
     Drilling Company (5145); Unit Drilling USA Colombia, L.L.C. (0882); and Unit Petroleum Company (5963).
     The location of the Debtors’ U.S. corporate headquarters and the Debtors’ service address is: 8200 South Unit
     Drive, Tulsa, Oklahoma 74132.



US 7311507
    Case 20-32740 Document 386 Filed in TXSB on 09/02/20 Page 2 of 8




cases are being jointly administered pursuant to Rule 1015 of the Federal Rules of Bankruptcy

Procedure.

       WHEREAS, the Parties seek an order from the Court modifying the automatic stay of

section 362 of the Bankruptcy Code.

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, AND UPON

APPROVAL BY THE COURT OF THIS STIPULATION, IT IS ORDERED THAT:

       1.      The automatic stay provisions of section 362 of the Bankruptcy Code are hereby

modified solely insofar as is necessary to permit MSSE and Unit Petroleum Company to proceed

with the Action through and including a final declaratory judgment regarding title to the Subject

Mineral Interests defined in MSSE’s petition in the Action. Notwithstanding the foregoing,

nothing in this Stipulation shall permit MSSE or any other person or entity to seek or recover

monetary damages and/or attorneys’ fees, costs, or expenses from any of the Debtors without a

further Order of this Court.

       2.      MSSE’s Objection to First Revised Disclosure Statement for the Debtors’ First

Revised Proposed Joint Chapter 11 Plan of Reorganization [164] and Confirmation of Debtors’

First Revised Proposed Joint Chapter 11 Plan of Reorganization [163] [Docket No. 332] is hereby

withdrawn, to the extent not otherwise previously withdrawn or overruled by the Court.

       3.      This Stipulation sets forth the entire understanding of the Parties regarding the

subject matter hereof and supersedes all prior oral or written agreements between them regarding

the same. This Stipulation shall not be modified, altered, amended, or vacated without written

consent of the Parties. Any such modification, alteration, amendment or vacation, in whole or in

part, shall be subject to the approval of the Court.




                                                  2
US 7311507
     Case 20-32740 Document 386 Filed in TXSB on 09/02/20 Page 3 of 8




        4.      Neither this Stipulation, nor any terms contained herein shall be offered or received

in evidence or in any way referred to in any legal action or administrative proceeding among or

between the Parties, other than as may be necessary: (a) to obtain approval and to enforce this

Stipulation and (b) to seek damages or injunctive relief in connection therewith.

        5.      Neither this Stipulation nor any negotiations and writings in connection with this

Stipulation will in any way be construed as or deemed to be evidence of or an admission on behalf

of any Party regarding any claim or right that such Party may have against the other Party.

        6.      Each of the Parties hereto represents and warrants it is duly authorized to enter into

and be bound by this Stipulation.

        7.      The terms and conditions of this Stipulation will be immediately effective and

enforceable upon its entry. The Debtors are authorized to take all actions necessary to effectuate

the relief granted in this Stipulation.

        8.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Stipulation, and the Parties

hereby consent to such jurisdiction to resolve any disputes or controversies arising from or related

to this Stipulation. Any motion or application brought before this Court to resolve a dispute arising

from or related to this Stipulation shall be brought on notice as provided by and in accordance with

the Federal Rules of Bankruptcy Procedure and the Bankruptcy Local Rules for the United States

Bankruptcy Court for the Southern District of Texas, Houston Division.




                                                  3
US 7311507
     Case 20-32740 Document 386 Filed in TXSB on 09/02/20 Page 4 of 8




Respectfully submitted, agreed to and approved:
EVANS & MULLINIX, P.A.

/s/ Ryan L. White
Ryan L. White, KS #24337, MO #61863
Pro hac vice in this bankruptcy case
7225 Renner Road, Suite 200
Shawnee, KS 66217
(913) 962-8700; (913) 962-8702 (Fax)
rwhite@emlawkc.com
Attorneys for Creditor, MSSE, LLC

Agreed to and approved:
/s/ Matthew J. Pyeatt

VINSON & ELKINS LLP

Harry A. Perrin (TX 15796800)
Paul E. Heath (TX 09355050)
Matthew J. Pyeatt (TX 24086609)
1001 Fannin Street, Suite 2500
Houston, TX 77002-6760
Tel: 713.758.2222
Fax: 713.758.2346
hperrin@velaw.com; pheath@velaw.com; mpyeatt@velaw.com

- and -

David S. Meyer (admitted pro hac vice)
Lauren R. Kanzer (admitted pro hac vice)
1114 Avenue of the Americas, 32nd Floor
New York, NY 10036
Tel: 212.237.0000
Fax: 212.237.0100
dmeyer@velaw.com; lkanzer@velaw.com

ATTORNEYS FOR THE DEBTORS
AND DEBTORS IN POSSESSION




                                              4
US 7311507
    Case 20-32740 Document 386 Filed in TXSB on 09/02/20 Page 5 of 8




IT IS SO ORDERED.

Dated: August ___, 2020
       Signed:
Houston, Texas August 31, 2020.
                                  _____________________________________
                                       ____________________________________
                                  UNITED  STATES BANKRUPTCY JUDGE
                                       DAVID R. JONES
                                        UNITED STATES BANKRUPTCY JUDGE




                                    5
US 7311507
                Case 20-32740 Document 386 Filed in TXSB on 09/02/20 Page 6 of 8
                                       United States Bankruptcy Court
                                        Southern District of Texas
In re:                                                                                  Case No. 20-32740-drj
Unit Corporation                                                                        Chapter 11
Unit Petroleum Company
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0541-4           User: aalo                   Page 1 of 3                   Date Rcvd: Aug 31, 2020
                               Form ID: pdf002              Total Noticed: 58


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 02, 2020.
db             +8200 Unit Drive, L.L.C.,    8200 South Unit Drive,     Tulsa, OK 74132-5300
db             +Unit Corporation,    8200 South Unit Drive,    Tulsa, OK 74132-5300
db             +Unit Drilling Colombia, L.L.C.,     8200 South Unit Drive,     Tulsa, OK 74132-5300
db             +Unit Drilling Company,    8200 South Unit Drive,     Tulsa, OK 74132-5300
db             +Unit Drilling USA Colombia, L.L.C.,     8200 South Unit Drive,     Tulsa, OK 74132-5300
db             +Unit Petroleum Company,    8200 South Unit Drive,     Tulsa, OK 74132-5300
aty             Christine R. Etheridge,    IKON Financial Services,     1738 Bass Road, P.O.Box 13708,
                 Macon,, GA 31208-3708
aty            +John I. Wassberg,    8601 Ash Lane,    Prairie Village, KS 66207-1730
cr             +A2D Technologies, Inc., d/b/a TGS Geological Produ,      c/o Andrew A Braun,     Suite 4800,
                 701 Poydras Street,    701 Poydras Street,    New Orleans, LA 70139-7756
cr             +Andrews Independent School District, et al,      C/O Laura J. Monroe,
                 Perdue, Brandon, Fielder, Collins & Mott,     PO Box 817,     Lubbock, TX 79408-0817
cr             +Bank of America, N.A.,    901 Main Street,    64th Floor,     Dallas, TX 75202-3738
cr             +Canadian Independent School District c/p,     Perdue Brandon Fielder Collins & Mott,
                 PO Box 9132,    Amarillo, TX 79105-9132
pla            +Chieftain Royalty Company,    c/o John D. Gaither,      Neligan LLP,     325 N. St. Paul, Suite 3600,
                 Dallas, TX 75201-3833
cr             +Citation 2004 Investment, LLC,     c/o Christopher Staine,     Crowe & Dunlevy, PC,
                 2525 McKinnon Street, Suite 425,     Dallas, TX 75201-1543
cr             +Citation Oil & Gas Corp.,    c/o Christopher M. Staine,     Crowe & Dunlevy, PC,
                 2525 McKinnon Street, Suite 425,     Dallas, TX 75201-1543
cr             +Coastal Strategies Income Fund A,     583 Fairfield Road,     Simi Valley, CA 93065-6909
pla            +Cockerell Oil Properties, Ltd.,     Neligan LLP,    325 N. St. Paul, Suite 3600,
                 Dallas, TX 75201-3833
cr             +Coleman County TAD,    Linebarger Goggan Blair & Sampson,      c/o Elizabeth Weller,
                 2777 N Stemmons Frwy Ste 1000,     Dallas, TX 75207-2328
cr            #+GeoSouthern Energy Corporation,     c/o Holly C.Hamm,    Snow Spence Green LLP,
                 2929 Allen Parkway, Suite 2800,     Houston, TX 77019-7125
cr             +Hardin County,    c/o Tara LeDay,    Po Box 1269,    Round Rock, TX 78680-1269
intp           +Hunton Andrews Kurth LLP,    Attn: Ashley L. Harper,     600 Travis St, Suite 4200,
                 Houston, TX 77002-2929
cr             +J-W Power Company,    c/o Miller Mentzer Walker, P.C.,     P.O. Box 130,     100 N. Main St,
                 Palmer, tx 75152-9538
cr             +Jo Katherin Dargel,    C/o Juan M. Pequeno, Jr.,     PO Drawer 1247,     Weslaco, TX 78599-1247
cr             +Jo Knox Katherin,    C/o Juan M. Pequeno, Jr.,     PO Drawer 1247,    Weslaco, TX 78599-1247
cr             +Merrill Lynch Commodities Inc.,     901 Main Street,    64th Floor,     Dallas, TX 75202-3738
cr             +Michael Gilmore,    Law Office of Thomas J. Henry,     P.O. Box 696025,     San Antonio, TX 78269,
                 UNITED STATES 78269-6025
cr             +Michael Peters,    Stringfellow Unit -CID,    1200 FM 655,     2019190,    Rosharon, TX 77583-8602
cr              Midland CAD,    c/o Tara LeDay,    P. O. Box 1269,    Round Rock, TX 78680-1269
cr             +Oklahoma County Treasurer,    c/o Tammy Jones,     320 Ribert S. Kerr,     Room 307,
                 Oklahoma City, OK 73102-3441
cr             +Oracle America, Inc.,    Buchalter PC,    Shawn M. Christianson,     55 22nd St., 17th Fl.,
                 San Francisco, Ca 94107
op             +Prime Clerk LLC,    Prime Clerk LLC,    60 E 42nd St Ste 1440,     New York, NY 10165-1446
intp            Railroad Commission of Texas,     c/o Office of the Attorney General,
                 Bankruptcy & Collections Division,     P. O. Box 12548,    Austin, TX 78711-2548
cr             +Seitel Data, Ltd.,    c/o Duane J. Brescia,    Clark Hill Strasburger,      720 Brazos, Suite 700,
                 Austin, TX 78701-2531
cr             +Teocalli Exploration LLC,    6608 N Western Avenue,     #404,    Oklahoma City, OK 73116,
                 UNITED STATES 73116-7326
cr              Texas Comptroller of Public Accounts, Revenue Acco,      Kimberly A. Walsh,     PO Box 12548,
                 Austin, TX 78711-2548
intp            Texas Comptroller of Public Accounts, Unclaimed Pr,      c/o Attorney General’s Office,
                 Bankruptcy & Collections Division,     P. O. Box 12548    MC-008,    Austin, TX 78711-2548
cr              Texas Taxing Authorities,    c/o Tara LeDay,     P.O. Box 1269,    Round Rock, TX 78680-1269
cr             +Texas Taxing Entities c/o,    Perdue Brandon Fielder Collins & Mott,       PO Box 9132,
                 Amarillo, TX 79105-9132
cr             +Tom Green CAD,    Linebarger Goggan Blair & Sampson,     c/o Elizabeth Weller,
                 2777 N Stemmons Frwy Ste 1000,     Dallas, TX 75207-2328
cr             +Ward County,    112 E Pecan Street, Suite 2200,     San Antonio, TX 78205-1588
intp           +Westerngeco LLC,    c/o Andrew A Braun,    Geiger Laborde & Laperouse, LLC,
                 Suite 4800, 701 Poydras Street,     New Orleans, LA 70139-7756
cr             +Williford Energy Company,    Frederic Dorwart, Lawyers PLLC,      124 E. Fourth Street,
                 TULSA, OK 74103-5027

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr              E-mail/Text: Customer.Bankruptcy@Archrock.com Aug 31 2020 22:03:38
                 Archrock Partners Operating LLC,   9807 Katy Frwy., Ste. 100,   Houston, TX 77024
cr              E-mail/Text: houston_bankruptcy@LGBS.com Aug 31 2020 22:04:30      Cypress-Fairbanks ISD,
                 Linebarger Goggan Blair & Sampson LLP,   C/O Tara L. Grundemeier,    P.O. Box 3064,
                 Houston, TX 77253-3064
               Case 20-32740 Document 386 Filed in TXSB on 09/02/20 Page 7 of 8



District/off: 0541-4         User: aalo                   Page 2 of 3                  Date Rcvd: Aug 31, 2020
                             Form ID: pdf002              Total Noticed: 58


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
cr             +E-mail/Text: houston_bankruptcy@LGBS.com Aug 31 2020 22:04:30       Harris County,
                 Linebarger Goggan Blair & Sampson LLP,    c/o Tara L. Grundemeier,    P.O. Box 3064,
                 Houston, TX 77253-3064
cr             +E-mail/Text: houston_bankruptcy@LGBS.com Aug 31 2020 22:04:30       Jasper County,
                 Linebarger Goggan Blair & Sampson LLP,    c/o Tara L. Grundemeier,    P.O. Box 3064,
                 Houston, TX 77253-3064
cr              E-mail/Text: houston_bankruptcy@LGBS.com Aug 31 2020 22:04:30       Jefferson County,
                 Linebarger Goggan Blair & Sampson LLP,    c/o Tara L. Grundemeier,    Post Office Box 3064,
                 Houston, TX 77253-3064
cr             +E-mail/Text: pwp@pattiprewittlaw.com Aug 31 2020 22:04:21      Kinder Morgan Treating, LP,
                 c/o Law Ofc Patricia Williams Prewitt,    10953 Vista Lake Ct.,    Navasota, TX 77868,
                 UNITED STATES 77868-6981
cr              E-mail/Text: houston_bankruptcy@LGBS.com Aug 31 2020 22:04:30       Liberty County,
                 Linebarger Goggan Blair & Sampson LLP,    c/o Tara L. Grundemeier,    PO BOX 3064,
                 Houston, TX 77253-3064
cr              E-mail/Text: houston_bankruptcy@LGBS.com Aug 31 2020 22:04:30       Matagorda County,
                 Linebarger Goggan Blair & Sampson LLP,    c/o Tara L. Grundemeier,    PO BOX 3064,
                 Houston, TX 77253-3064
op             +E-mail/Text: jeremiah.buettner@mcafeetaft.com Aug 31 2020 22:05:01
                 McAfee & Taft A Professional Corporation,    Two Leadership Square, Tenth Floor,
                 211 N. Robinson,   Oklahoma City, OK 73102,     UNITED STATES 73102-7109
cr              E-mail/Text: houston_bankruptcy@LGBS.com Aug 31 2020 22:04:30       Montgomery County,
                 Linebarger Goggan Blair & Sampson LLP,    c/o Tara L. Grundemeier,    P.O. Box 3064,
                 Houston, TX 77253-3064
cr             +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Aug 31 2020 22:16:32
                 PRA Receivables Management, LLC,   PO Box 41021,    Norfolk, VA 23541-1021
cr             +E-mail/Text: houston_bankruptcy@LGBS.com Aug 31 2020 22:04:30       Palacios ISD,
                 c/o Tara L. Grundemeier,   Linebarger Goggan Blair & Sampson LLP,     P.O. Box 3064,
                 Houston, Tx 77253-3064
cr              E-mail/Text: houston_bankruptcy@LGBS.com Aug 31 2020 22:04:30       Polk County,
                 Linebarger Goggan Blair & Sampson LLP,    c/o Tara L. Grundemeier,    PO BOX 3064,
                 Houston, TX 77253-3064
cr              E-mail/Text: houston_bankruptcy@LGBS.com Aug 31 2020 22:04:30       Shelby County,
                 Linebarger Goggan Blair & Sampson LLP,    c/o Tara L. Grundemeier,    PO BOX 3064,
                 Houston, TX 77253-3064
cr             +E-mail/Text: james.devitt@la.gov Aug 31 2020 22:04:59
                 State of Louisiana, Department of Natural Resource,    617 North Third Street,
                 Baton Rouge, LA 70802-5432
cr             +E-mail/Text: houston_bankruptcy@LGBS.com Aug 31 2020 22:04:30       Tyler County,
                 Linebarger Goggan Blair & Sampson LLP,    c/o Tara L. Grundemeier,    P.O. Box 3064,
                 Houston, TX 77253-3064
                                                                                              TOTAL: 16

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
aty             Robert D Lovethal
intp            Ad Hoc Group of Certain Noteholders
cr              BOKF, N.A.
cr              BP America Production Company
cr              Borets US, Inc.
cr              DeWitt County
cr              Enable Gathering & Processing, LLC
cr              Enable Midstream Partners, LP
cr              Enterprise GC LLC
cr              Goliad County
cr              Goliad ISD
cr              Humble Independent School District
cr              Lavaca County
cr              Live Oak CAD
cr              MSSE, LLC
cr              USA Compression Partners, LLC
cr              USAC OpCo 2, LLC
cr              United States of America
cr              Veritas Land Surveys, a division of Veritas DGC La
cr              Vernon E. Faulconer, Inc.
intp            Wayne Smith
cr              Webb CISD
cr              Wells Fargo Vendor Financial Services, LLC
cr              Westchester Fire Insurance Company
intp            Wilmington Trust, National Association in its capa
cr              Yoakum ISD
                                                                                           TOTALS: 26, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
                     Case 20-32740 Document 386 Filed in TXSB on 09/02/20 Page 8 of 8



District/off: 0541-4                  User: aalo                         Page 3 of 3                          Date Rcvd: Aug 31, 2020
                                      Form ID: pdf002                    Total Noticed: 58


             ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 02, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 31, 2020 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
